DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable Aoyama (US 2017/0062528) in view of Cao (US 2019/0302551).
Regarding claim 1, Aoyama discloses display device comprising:
a source electrode (74b, fig. 2A) disposed on a substrate (21, fig. 2A); 
a drain electrode (74a, fig. 2A) disposed on the substrate; 
an insulating layer (81, fig. 2) disposed on the source electrode and the drain electrode, the insulating layer including an opening (see opening in insulation layer 81 for electrode 23 in fig. 2) overlapping the drain electrode (para. 81); and 
a first electrode (23, fig. 2) disposed on the insulating layer and electrically contacting the drain electrode in the opening of the insulating layer (para. 81).
Aoyama fails to disclose a range of angles for first opening.
Cao discloses wherein a first angle (left Beta in fig. 2) between a first side surface of the opening of the insulating layer (e.g. 2 in fig. 2) and a plane parallel to the substrate (e.g. horizontal line) is equal to a second angle (right Beta in fig. 2) between a second side surface of the opening of the insulating layer and a plane parallel to the substrate is in a range of about 70 degrees to about 85 degrees (see fig. 1-2 and para. 4).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Cao in the device of Aoyama. The motivation for doing so would have been to provide the ability have symmetrical declination angles (para. 4 and fig. 2), further wherein through holes are conventional. 
Regarding claim 2, Aoyama discloses wherein the source electrode includes a first source electrode (744b in fig. 22A) and a second source electrode (742 in fig. 22A) electrically connected to each other, 
the drain electrode includes a first drain electrode (744a in fig. 22A) and a second drain electrode (742 in fig. 22A) electrically connected to each other, and 
the display device further comprises an intermediate layer (728, fig. 22A1) disposed between the first source electrode and the second source electrode and between the first drain electrode and the second drain electrode.  
Regarding claim 3, Aoyama discloses wherein the insulating layer includes a siloxane or a polyimide (para. 298, 202).  
Regarding claim 4, Aoyama discloses further comprising: 
a partition wall (82, fig. 2A) disposed on the first electrode and including a black material (para. 111, 93, 328); 
a second electrode (25, fig. 2A) overlapping the first electrode; 
an emission layer (24, fig. 2A) disposed between the first electrode and the second electrode; 
an encapsulation layer (39, fig. 1B) disposed on the second electrode; and 
a sensing layer (see layers 163-164 in fig. 14) disposed on the encapsulation layer.  
Regarding claim 6, Aoyama further comprising: a spacer (11, fig. 14) disposed on the partition wall (216, fig. 14) and including a black material (para. 92, 328).  

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Cao in further view of Heo (US 2018/0181240)
Regarding claim 5, Aoyama further discloses further comprising: a plurality of color filters (131, fig. 14); and 
a light blocking member (132, fig. 14) disposed between the plurality of color filters, 
wherein the light blocking member and the partition wall overlap each other (see fig. 14). 
Aoyama fails to disclose wherein the color filters are above the sensing layer.
Heo discloses color filters disposed on the sensing layer (see fig. 3 and para. 66, 115).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Heo in the device of Aoyama. The motivation for doing so would have been to provide the ability to have the color filter layers above the sensing layers (Heo; para. 66, 115; so that alignment is not needed in bonding the substrates and a separate adhesive layer is not need, lower production costs).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoyama in view of Cao in further view of Ahn (US 2016/0013260).
Regarding claim 7, Aoyama discloses further comprising a spacer (11, fig. 14) disposed on the partition wall (216, fig. 114), wherein the partition wall and the spacer are integral with each other (para. 111), and the partition wall, the spacer include a black material (para. 111, 92, 368).
Aoyama fails to disclose wherein the insulating layer includes black material.
Ahn discloses wherein insulating layer includes a black material (para. 38).
When the invention was made (pre-AIA ) or before the effective filing date of the claimed invention (AIA ), it would have been obvious to one of ordinary skill in the art to include the teachings Ahn in the device of Aoyama. The motivation for doing so would have been to provide the ability to further define the transparent regions of the display (Ahn; para. 38, creating a better picture).
Allowable Subject Matter
Claims 8-20 are allowed.
Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection. See new citations above.
	Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBIN J MISHLER whose telephone number is (571)270-7251.  The examiner can normally be reached on 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN PATEL can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBIN J MISHLER/Primary Examiner, Art Unit 2628